DETAILED ACTION
Summary
Claims 14-17 are pending in the application. Claims 14-17 are rejected under 35 USC 112(a). Claim 16 is rejected under 35 USC 112(b). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification generally states in [0079] that the images are sent to the display after step 204. As the system allows for “real time” imaging [0066], one of ordinary skill would recognize that the inventor had possession of displaying information in real time. However, that recitation should be explicitly made in the specification.
The specification states in “Once a determination is made as to whether a lesion is "true lesion," the radiologist makes a determination if more tissue needs to be excised from the patient from whom the specimen was removed and, as a result, may expedite the closing up of the patient by highlighting more quickly and easily features that the surgeon is interested in” [0076]. This is a description of “determining in real-time whether a second breast specimen should be removed based on the information on the display”, and one of ordinary skill would recognize that the inventor had possession of the invention. However, the specification should explicitly states that the determination is occurring in real time.

Claim Objections
Claims 14, 16, and 17 are objected to because of the following informalities:
Claim 14 recites “the isocenter” in line 17. It should recites “an isocenter”.
Claim 14 recites “at standard imaging angle” in line 19. It should say “at a standard imaging angle”.
Claim 14 recites “using the first single-view feature vector corresponding to said first set of potentially suspicious lesions, the second single-view features vector corresponding to said second set of potentially suspicious lesions, and the at least one third second single-view feature vector corresponding to said at least one third set of potentially suspicious lesions”. It should recite “using the first single-view feature vector corresponding to each of said first set of potentially suspicious lesions, the second single-view features vector corresponding to each of said second set of potentially suspicious lesions, and the at least one third single-view feature vector corresponding to each of said at least one third set of potentially suspicious lesions”. 
Claim 14 recites “the display device” in line 52. It should recite “the display”.
Claim 14 recites “a medical professional” in line 59. It should recite “the medical professional”.
Claim 16 recites “a fixed position flat panel digital x-ray detector” in line 8. It should say “the fixed position flat panel digital x-ray detector”.
Claim 16 recites “the specimen” in line 12. It should recite “the breast specimen”.
Claim 16 recites “the isocenter” in lines 22-23. It should recites “an isocenter”.
Claim 16 recites “at standard imaging angle” in line 25. It should recite “at a standard imaging angle”.
Claim 16 recites “at standard imaging angle” in lines 44-45. It should recite “at a standard imaging angle”.
Claim 16 recites “the two dimensional x-ray image” in line 52. It should recite “the two dimensional x-ray image at the second geometric magnification”.
Claim 16 recite “the first single-view feature vector corresponding to said first set of potentially suspicious lesions and the second single-view feature vector corresponding to said second set of potentially suspicious lesions” in lines 59-60. It should recite “the first single-view feature vector corresponding to each of said first set of potentially suspicious lesions and the second single-view feature vector corresponding to each of said second set of potentially suspicious lesions”.
Claim 16 recites “the display device” in lines 64-65. It should recite “the display”.
Claim 16 recites “a medical professional” in line 71. It should recite “the medical professional”.
Claim 17 recites “the isocenter” in line 17. It should recites “an isocenter”.
Claim 17 recites “at standard imaging angle” in line 19. It should say “at a standard imaging angle”.
Claim 17 recites “using the first single-view feature vector corresponding to said first set of potentially suspicious lesions, the second single-view features vector corresponding to said second set of potentially suspicious lesions, and the at least one third second single-view feature vector corresponding to said at least one third set of potentially suspicious lesions”. It should recite “using the first single-view feature vector corresponding to each of said first set of potentially suspicious lesions, the second single-view features vector corresponding to each of said second set of potentially suspicious lesions, and the at least one third single-view feature vector corresponding to each of said at least one third set of potentially suspicious lesions”. 
Claim 17 recites “the display device” in line 49. It should recite “the display”.
Claim 17 recites “a medical professional” in line 56. It should recite “the medical professional”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 14 recites “at least one third digital breast specimen radiogram view”, and “locating at least one third set of potentially suspicious lesions in said at least one third digital breast specimen radiogram view of the breast specimen from the at least one third reconstructed tomosynthetic x-ray image, each of said at least one third set of potentially suspicious lesions having at least one third single-view feature vector corresponding thereto; computing a similarity metric between each of said first set of potentially suspicious lesions, each of said second set of potentially suspicious lesions and each of said at least one third set of potentially suspicious lesions using the first single-view feature vector corresponding to said first set of potentially suspicious lesions, the second single- view feature vector corresponding to said second set of potentially suspicious lesions and the at least one third second single-view feature vector corresponding to said at least one third set of potentially suspicious lesions”. This is not reasonably supported by the initial filed specification. The specification only discusses determining a similarity metric from two radiographic images (See [0011], [0025], [0027], [0080]). The specification does not reasonably suggest that at least a third digital breast specimen radiogram view is taken, let alone a third digital breast specimen view is used to calculate a similarity metric. Therefore, the amendment is new matter.
Claim 14 recites “removing the breast specimen from the patient and in real-time placing it on the specimen platform”. The specification does not specify when the breast specimen is placed on the specimen platform. Therefore, the amendment is new matter.
Claim 16 recites “removing the breast specimen from the patient and in real-time placing it on the specimen platform”. The specification does not specify when the breast specimen is placed on the specimen platform. Therefore, the amendment is new matter.
Claim 17 recites “at least one third digital breast specimen radiogram view”, and “locating at least one third set of potentially suspicious lesions in said at least one third digital breast specimen radiogram view of the breast specimen from the at least one third reconstructed tomosynthetic x-ray image, each of said at least one third set of potentially suspicious lesions having at least one third single-view feature vector corresponding thereto; computing a similarity metric between each of said first set of potentially suspicious lesions, each of said second set of potentially suspicious lesions and each of said at least one third set of potentially suspicious lesions using the first single-view feature vector corresponding to said first set of potentially suspicious lesions, the second single- view feature vector corresponding to said second set of potentially suspicious lesions and the at least one third second single-view feature vector corresponding to said at least one third set of potentially suspicious lesions”. This is not reasonably supported by the initial filed specification. The specification only discusses determining a similarity metric from two radiographic images (See [0011], [0025], [0027], [0080]). The specification does not reasonably suggest that at least a third digital breast specimen radiogram view is taken, let alone a third digital breast specimen view is used to calculated a similarity metric. Therefore, the amendment is new matter.
Claim 17 recites “removing the breast specimen from the patient and in real-time placing it on the specimen platform”. The specification does not specify when the breast specimen is placed on the specimen platform. Therefore, the amendment is new matter.
All claims dependent from the above claims rejected under 35 USC 112(a) are also rejected, as the limitations of the dependent claims fail to cure the deficiencies identified above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the first collection of the projection x-ray images" in line 28.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, if will be interpreted as “the collection of the projection x-ray images at the first geometric magnification”.
Claim 16 recites the limitation "the second collection of the projection x-ray images" in line 48.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, if will be interpreted as “the collection of the projection x-ray images at the second geometric magnification”

Response to Arguments
Applicant’s arguments, see pg. 18 and pg. 20-21, filed 8/9/2021, with respect to claims 14 and 16 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 14 and 16 have been withdrawn. 
Claims 14 and 17 requires “computing a similarity metric between each of said first set of potentially suspicious lesions, each of said second set of potentially suspicious lesions and each of said at least one third set of potentially suspicious lesions using the first single-view feature vector corresponding to said first set of potentially suspicious lesions, the second single- view feature vector corresponding to said second set of potentially suspicious lesions and the at least one third second single-view feature vector corresponding to said at least one third set of potentially suspicious lesions”. This is not reasonably taught by the prior art. Roehrig teaches using only two sets of potentially suspicious lesions; Roehrig does not suggest obtaining at least a third set of potentially suspicious lesions, and computing a similarity metric between the first, second and third sets. Lowe was relied on to teach the structure of the x-ray cabinet and does not reasonably suggest the similarity metric based on single view feature vectors. Similarly, Ruth also fails to suggest single view feature vectors. Therefore, the rejection under 35 USC 103 has been withdrawn.
Claim 16 requires “computing a similarity metric between each of said first set of potentially suspicious lesions and each of said second set of potentially suspicious lesions using the first single-view feature vector corresponding to said first set of potentially suspicious lesions and the second single-view feature vector corresponding to said second set of potentially suspicious lesions” and “wherein said first digital breast specimen radiogram view is at first geometric magnification and said second digital breast specimen radiogram view is at second geometric magnification different from the first geometric magnification”. This is not reasonably suggested by the prior art without the benefit of improper hindsight. Lowe does not allow for “changing the distance of the specimen on the specimen platform from the fixed position flat panel digital x-ray detector to change the geometric magnification imaging of the specimen”. Roehrig does not discuss comparing single view feature vectors between images taken at different magnifications. While Martin teaches a structure which allows taking x-ray images at different magnifications, Martin does not teach a fixed panel x-ray detector, and it is not clear why one would modify the system of Lowe, with a fixed panel detector, with the system of Martin. Furthermore, while Martin can take images at different magnifications, Martin does not reasonably suggest single view feature vectors calculated at those magnifications. While Bamberger generally teaches magnifying during mammography is beneficial, Bamberger does not teach comparing single view feature vectors at the different magnifications. Therefore, claim 16 is non-obvious over the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is (408)918-7613.  The examiner can normally be reached on Monday - Friday 9 AM - 5 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN D MATTSON/             Primary Examiner, Art Unit 3793